DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 32 of U.S. Application No. 16/294,719 filed on 03/06/2019 have been examined.
The amendment filed on 02/09/2022 has been entered and fully considered.
Terminal Disclaimer filed and approved on 02/09/2022.
Claims 1, 5-6, 8-9, and 21 have been amended.
Claims 4, 7, and 27 has been canceled.
Claims 1-3, 5-6, 8-26, and 28-32 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
In regards to rejection under Double Patenting: Applicant’s filing of the Terminal Disclaimer has been approved on 02/09/2022. The previous rejection under Double Patenting has been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-6, 8-26, and  28-32 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-6, 8-26, and 28-32 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-6, 8-26, and 28-32 are allowed over the prior art of record.
As per claims 1 and 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the controller determines the presence or the absence of one or more of a cooling unit, a heating unit or a nose cone that extends forward from a vertically extending front of the trailer into the gap region.
Claims 2-3, 5-6, 8-20 depend from claim 1 and claims 22-26 and 28-32 depend from claim 21 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662